--------------------------------------------------------------------------------

Exhibit 10.54
 
CAMERON INTERNATIONAL CORPORATION


Performance-Based Restricted Stock Unit Award Agreement
Effective Date:  January 1, 2012


Performance Period:  2012, 2013 and 2014
 
This PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award
Agreement”) is between the employee listed on the attached Notice of Grant of
Award (“Participant”) and Cameron International Corporation (the “Company”), in
connection with the Performance-Based Restricted Stock Unit Award granted to
Participant by the Company (the “Award”).


This Award covers the performance during the years 2012, 2013 and 2014 (the
“Performance Period”). One-third of that portion of the Target Award which can
be earned by performance based on Return on Invested Capital (“ROIC”) is subject
to performance against an ROIC goal for each of these three years.   That
portion of the Award which can be earned by performance based on Total
Shareholder Return (“TSR”) is subject to a TSR goal for the three-year period.


This Award is performance based, and performance will be measured against the
goals specified in your Notice of Grant of Award for TSR for the three-year
period and for ROIC for 2012. Subsequent communications will specify the ROIC
goals for each of the years 2013 and 2014.  The actual number of units earned
under the Award and the actual value of the Award will be determined by
performance against goals during the Performance Period and can range between 0
and 200% of the Target Award.


1.           Effective Date and Issuance of Restricted Stock.  The Company has
granted to the Participant, on the terms and conditions set forth herein, an
award of Performance-Based Restricted Stock Units (“PRSUs”).   This Award is a
commitment to issue one share of Cameron common stock (“Share”) for each PRSU
actually earned.  If Participant completes, signs, and returns one copy of the
Award Agreement to the Company in Houston, Texas, U.S.A., this Award Agreement
will be effective as of January 1, 2012.


2.           Terms Subject to the Plan.  This Award Agreement is expressly
subject to the terms and provisions of the Company's 2005 Equity Incentive Plan
(the "Plan"), as indicated in the  Notice of Grant of Award.  A copy of the Plan
is available on the Cameron’s Intranet under the Legal Section.  In the event
there is a conflict between the terms of the Plan and this Award Agreement, the
terms of the Plan shall control.


3.           Vesting Requirement.  The Award, to the extent earned, will become
vested in  2015 upon the determination of actual performance achieved against
goals by the Compensation Committee following completion of the Performance
Period (the “Vesting Date”), provided there has been continuous service from the
date of grant to the Vesting Date, subject to the provisions of Sections 4(b)
and 5 below.


4.           Termination of Employment.  Notwithstanding the foregoing:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) If the Participant’s employment terminates, for reasons other than “cause”,
(as defined below), at age 60 or older and the Participant has at least ten
years of service with the Company, the Award will continue to vest according to
the terms of the Award, except that, if such termination occurs during 2012, the
Award shall be prorated to the date of termination and become vested according
to the terms of the Award; and


(b)  If the Participant is an Executive Officer age 65 or older with at least
ten years of service with the Company and the Participant’s employment
terminates, for reason other than “cause” (as defined below), or death or
“long-term disability” (as defined below), any unvested Award shall continue to
vest according to the terms of the Vesting Schedule; and


(c) If the Participant’s employment terminates by reason of death or “long-term
disability”, of the Award Participant, the Award shall be immediately
vested.   For that portion of the Award subject to performance against TSR,
vesting shall be at Target Performance.  For that portion of the Award subject
to performance against ROIC, vesting shall be at the attainment levels for those
years for which a determination has been made by the Compensation Committee and
at Target Performance for any other year during the Performance Period; and


(d)  If the Participant’s employment terminates by reason of a workforce
reduction, the Award will continue to vest according to the terms of the Vesting
Schedule, except that, unless the Participant is an Executive Officer age 65 or
older and has at least ten years service with the Company at time of
termination, if such termination occurs during 2012, the Award shall be prorated
to the date of termination and become vested according to the terms of the
Vesting Schedule; and


(e) If the Participant’s employment terminates for reasons other than for those
addressed in the previous three subsections, no Award shall vest for the benefit
of the Participant after the termination date.


(f) “Cause”, for the purposes of this Award Agreement, shall mean the
Participant has (1) engaged in gross negligence or willful misconduct in the
performance of his or her duties and responsibilities respecting his or her
position with the Company; (2) willfully refused, without proper legal reason,
to perform the duties and responsibilities respecting his or her position with
the Company; (3) breached any material policy or code of conduct established by
the Company and affecting the award recipient; (4) engaged in conduct that Award
Participant knows or should know is materially injurious to the Company; (5)
been convicted of a felony or a misdemeanor involving moral turpitude; or (6)
engaged in an act of dishonest or impropriety which materially impairs the Award
Participant’s effectiveness in his position with the Company; and


(g)  “Long-Term Disability”, for the purposes of this Award Agreement, shall
mean the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months.


5.           Change in Control.


(a)  Notwithstanding Section 11.2 of the Plan, upon a “Change in Control” of the
Company, the Award granted hereunder shall immediately become vested.  For that
portion of the award subject to performance against TSR, vesting shall be at the
TSR, calculated in accordance with the Notice of Grant Award, as of when the
“Change in Control” occurs.  For that portion of the Award subject to
performance against ROIC, vesting shall be at the attainment levels for those
years for which a determination has been made by the Compensation Committee and
at Target Performance for any other year during the Performance Period.
 
 
2

--------------------------------------------------------------------------------

 


(b)  “Change in Control” for the purposes of this Award, shall mean the earliest
date on which:


 
(i)
any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s
outstanding voting securities, other than through the purchase of voting
securities directly from the Company through a private placement; or



 
(ii)
individuals who constitute the Board on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors comprising the Incumbent Board shall from
and after such election be deemed to be a member of the Incumbent Board; or



 
(iii)
a merger or consolidation involving the Company or its stock, or an acquisition
by the Company, directly or indirectly or through one or more subsidiaries, of
another entity or its stock or assets in exchange for the stock of the Company
unless, immediately following such transaction less than 50% of the then
outstanding voting securities of the surviving or resulting corporation or
entity will be (or is) then beneficially owned, directly or indirectly, by all
or substantially of the individuals and entities who were the beneficial owners
of the Company’s outstanding voting securities immediately prior to such
transaction (treating, for purposes of determining whether the 50% continuity
test is met, any ownership of the voting securities of the surviving or
resulting corporation or entity that results from a stockholder’s ownership of
the stock of, or their ownership interest in, the corporation or other entity
with which the Company is merged or consolidated as not owned by persons who
were beneficial owners of the Company’s outstanding voting securities
immediately prior to the transaction).



 
(iv)
a tender offer or exchange offer is made and consummated by a Person other than
the Company for the ownership of 20% or more of the voting securities of the
Company then outstanding; or



 
(v)
all or substantially all of the assets of the Company are sold or transferred to
a Person as to which (a) the Incumbent Board does not have authority (whether by
law or contract) to directly control the use or further disposition of such
assets and (b) the financial results of the Company and such Person are not
consolidated for financial reporting purposes.



Anything else in this definition to the contrary notwithstanding, no Change in
Control shall be deemed to have occurred by virtue of any transaction which
results in the Participant, or a group of Persons which includes the
Participant, acquiring more than 20% of either the combined voting power of the
Company’s outstanding voting securities or the voting securities of any other
corporation or entity which acquires all or substantially all of the assets of
the Company, whether by way of merger, consolidation, sale of such assets or
otherwise.
 
 
3

--------------------------------------------------------------------------------

 


6.           Payment of Award.


(a)  Employed through Vesting Date.  If the Participant is employed with the
Company through the Vesting Date, payment of his or her vested PRSUs shall be
made within 30 days following the Vesting Date.


(b)  Employment Terminates Prior to Vesting Date


 
i.
If the Participant’s employment with the Company is terminated pursuant to the
circumstances provided for in Section 4(b) hereof, the vested portion of the
Award shall be paid within 30 days of the date of termination.



 
ii.
If the Participant’s termination of employment with the Company is terminated
pursuant to the circumstances provided for in Sections 4(a) or 4(c), the vested
portion of the Award shall be paid within 30 days following the Vesting Date.



(c)  Change in Control.  Upon the occurrence of a Change in Control that also
constitutes a “change in control event” within the meaning of U.S. Department of
Treasury Regulation Section 1.409A-3(i)(5) (a “Section 409A CIC”), Participant’s
vested Award shall be paid within 30 days following such Section 409A CIC.  Upon
the occurrence of a change in control that is not a Section 409A CIC,
Participant’s vested award shall be paid within 30 days following the Vesting
Date.


(d)  Payment Net of Withholding Taxes. All payments of Awards are subject to the
provisions of Section 10, hereof.


7.           Restrictions on Transfer.  Except as provided by the Plan, neither
this Award nor any PRSUs covered hereby may be sold, assigned, transferred,
encumbered, hypothecated or pledged by the Participant other than to the Company
as a result of forfeiture of the units as provided herein.


8.           No Voting Rights.   The PRSUs granted pursuant to this Award,
whether or not vested, will not confer any voting rights upon the Participant,
unless and until the Award is paid in Shares.


9.           Changes in Capitalization. The PRSUs granted pursuant to this Award
shall be subject to the provisions of the Plan relating to adjustments to
corporate capitalization, provided, however, that in the event of any
reorganization, recapitalization, dividend or distribution (whether in cash,
shares or other property, other than a regular cash dividend), stock split,
reverse stock split or other similar change in corporate structure affecting the
Shares underlying the PRSUs subject to this Award, the Award shall be
appropriately adjusted to reflect such change, but only so far as is necessary
to maintain the proportionate interest of the Participant and preserve, without
exceeding, the value of such Award.
 
10.        Covenant Not To Compete, Solicit or Disclose Confidential
Information.


(a)  The Participant acknowledges that the Participant is in possession of and
has access to confidential information, including material relating to the
business, products and/or services of the Company and that he or she will
continue to have such possession and access during employment by the
Company.  The Participant also acknowledges that the Company’s business,
products and services are highly specialized and that it is essential that they
be protected, and, accordingly, the Participant agrees that as partial
consideration for the Award granted herein that should the Participant engage in
any “Detrimental Activity,” as defined below, at any time during his or her
employment or during a period of one year following his or her termination the
Company shall be entitled to: (i) recover from the Participant the value of any
portion of the Award that has been paid; (ii) seek injunctive relief against the
Participant; (iii) recover all damages, court costs, and attorneys’ fees
incurred by the Company in enforcing the provisions of this Award, and (iv)
set-off any such sums to which the Company is entitled hereunder against any sum
which may be owed the Participant by the Company.
 
 
4

--------------------------------------------------------------------------------

 


(b)  “Detrimental Activity” for the purposes hereof, other than with respect to
involuntary termination without cause, termination in connection with or as a
result of a “Change in Control” (as defined in Section 10(b) hereof), or
termination following a reduction in job responsibilities, shall include: (i)
rendering of services for any person or organization, or engaging directly or
indirectly in any business, which is or becomes competitive with the Company;
(ii) disclosing to anyone outside the Company, or using in other than the
Company’s business, without prior written authorization from the Company, any
confidential information including material relating to the business, products
or services of the Company acquired by the Participant during employment with
the Company; (iii) soliciting, interfering, inducing, or attempting to cause any
employee of the Company to leave his or her employment, whether done on
Participant’s own account or on account of any person, organization or business
which is or becomes competitive with the Company, or (iv) directly or indirectly
soliciting the trade or business of any customer of the Company.  “Detrimental
Activity” for the purposes hereof with respect to involuntary termination
without cause, termination in connection with or as a result of a “Change in
Control”, or termination following a reduction in job responsibilities, shall
include only part (ii) of the preceding sentence.


11.        Employment.  This Award Agreement is not an employment
agreement.  Nothing contained herein shall be construed as creating any
employment relationship.


12.        Notices.  All notices required or permitted under this Award
Agreement shall be in writing and shall be delivered personally or by mailing
the same by registered or certified mail postage prepaid, to the other
party.  Notice given by mail as below set out shall be deemed delivered at the
time and on the date the same is postmarked.


Notices to the Company should be addressed to:
 
Cameron International Corporation
1333 West Loop South, Suite 1700
Houston, Texas 77027
Attention:  Corporate Secretary
Telephone:  713-513-3322


13.        Tax Withholding.   Participant agrees that as a condition to the
payment of the Award hereunder, any Shares issued under this Award shall be
reduced by the number of Shares of the Fair Market Value of which, as defined in
the Plan, of which equals the amounts required to be withheld or paid with
respect thereto under all applicable federal, state and local taxes and other
laws and regulations that may be in effect as of the date of each such payment
(“Tax Amounts”).
 
 
5

--------------------------------------------------------------------------------

 
 
14.        Section 409A.


(a)  This Award is intended to comply with Section 409A of the Code and
ambiguous provisions, if any, shall be construed in a manner that is compliant
with or exempt from the application of Section 409A, as appropriate.  This Award
shall not be amended or terminated in a manner that would cause the Award or any
amounts payable under the Award to fail to comply with the requirements of
Section 409A, to the extent applicable, and, further, the provisions of any
purported amendment that may reasonably be expected to result in such
non-compliance shall be of no force or effect with respect to the Award.  The
Company shall neither cause nor permit any payment, benefit or consideration to
be substituted for a benefit that is payable under this Award if such action
would result in the failure of any amount that is subject to Section 409A to
comply with the applicable requirements of Section 409A.  For purposes of
Section 409A, each payment under this Award shall be deemed to be a separate
payment.


(b)  Notwithstanding any provision of the Award to the contrary, if the
Participant is a “specified employee” within the meaning of Section 409A as of
the date of the Participant’s termination of employment and the Company
determines, in good faith, that immediate payments of any amounts or benefits
would cause a violation of Section 409A, then any amounts or benefits which are
payable under this Award upon the Participant’s “separation from service” within
the meaning of Section 409A which (i) are subject to the provisions of Section
409A; (ii) are not otherwise excluded under Section 409A; and (iii) would
otherwise be payable during the first six-month period following such separation
from service shall be paid on the first business day next following the earlier
of (1) the date that is six months and one day following the Date of termination
or (2) the date of the participant’s death.



--------------------------------------------------------------------------------

 
 
6

--------------------------------------------------------------------------------